         Case 1:18-cv-01753-EGS Document 44 Filed 03/01/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                 )
INFRASTRUCTURE SERVICES                          )
LUXEMBOURG S.A.R.L. and                          )
                                                 )
ENERGIA TERMOSOLAR B.V.                          )
                                                 )
                       Petitioners,              )
                                                 )
                                                 )       Civil Action No. 1:18-cv-1753 (EGS)
               v.
                                                 )
THE KINGDOM OF SPAIN,                            )
                                                 )
                                                 )
                       Respondent.               )
                                                 )

    JOINT STATUS REPORT REGARDING ICSID ANNULMENT PROCEEDINGS

       Pursuant to the Court’s July 15, 2020 Minute Order, Respondent the Kingdom of Spain

and Petitioners Infrastructure Services Luxembourg S.A.R.L. and Energia Termosolar B.V.

hereby provide this joint status report regarding developments occurring since their July 14, 2020

status report (ECF No. 41) in the proceedings before the International Centre for Settlement of

Investment Disputes (“ICSID”) to annul the award Petitioners seek to confirm.

       On September 9, 2020, Petitioners filed a rejoinder on annulment, completing the

briefing on Spain’s application to annul the ICSID award.

       On November 24, November 30, and December 1, 2020, the ICSID ad hoc annulment

committee held a hearing on annulment.

       On February 15, 2021, the parties filed submissions on costs with the ICSID ad hoc

annulment committee.

       The Parties now await a decision on Spain’s application for annulment.
         Case 1:18-cv-01753-EGS Document 44 Filed 03/01/21 Page 2 of 2




Dated: March 1, 2021                      Respectfully submitted,


 /s/ Matthew McGill                       /s/ Nicholas M. Renzler
 Matthew McGill (D.C. Bar #481430)        Derek C. Smith (D.C. Bar No. 468674)
 mmcgill@gibsondunn.com                   dcsmith@foleyhoag.com
 Matthew S. Rozen (D.C. Bar #1023209)     Lawrence H. Martin (D.C. Bar No. 476639)
 mrozen@gibsondunn.com                    lhm@foleyhoag.com
 Ankita Ritwik (D.C. Bar #1024801)        Nicholas M. Renzler (D.C. Bar No. 983359)
 aritwik@gibsondunn.com                   nrenzler@foleyhoag.com
 GIBSON, DUNN & CRUTCHER LLP              Diana Tsutieva (D.C. Bar No. 1007818)
 1050 Connecticut Avenue, N.W.            dtsutieva@foleyhoag.com
 Washington, DC 20036                     FOLEY HOAG LLP
 Telephone: 202.955.8500                  1717 K Street, NW
 Facsimile: 202.467.0539                  Washington, DC 20006-5350
                                          Tel: 202-223-1200
 Attorneys for Infrastructure Services    Fax: 202-785-6687
 Luxembourg S.A. R.L. and Energia
 Termosolar B.V.                          Andrew Z. Schwartz (D.D.C. Bar No.
                                             MA0017)
                                          aschwartz@foleyhoag.com
                                          Andrew B. Loewenstein (D.D.C. Bar No.
                                             MA0018)
                                          aloewenstein@foleyhoag.com
                                          FOLEY HOAG LLP
                                          Seaport West
                                          155 Seaport Boulevard
                                          Boston, MA 02210-2600
                                          Tel: 617-832-1000
                                          Fax: 617-832-7000

                                          Attorneys for the Kingdom of Spain




                                         -2-
